Citation Nr: 1711522	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for sinusitis, as secondary to service-connected nasal frontal ethmoid fracture with postoperative septoplasty.

2.  Entitlement to an increased rating for nasal frontal ethmoid fracture with postoperative septoplasty, currently rated at 10 percent disabling.

3. Entitlement to a total disability rating for individual unemployability based on service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2010 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Seattle, Washington, which denied entitlement to an increased rating for nasal frontal ethmoid fracture with postoperative septoplasty.  Jurisdiction over this case was subsequently transferred to the RO in Honolulu, Hawaii, and that office forwarded the appeal to the Board.

In May 2013, the Veteran testified before Veterans Law Judge (VLJ) Mark Halsey via videoconference.  A transcript of that proceeding is of record (Virtual VA). 

In August 2014, the Board remanded this claim for further development.

In December 2016, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of Hawaii Office of Veterans' Services thereby revoking Disabled American Veterans.  Accordingly, the Board acknowledges the Veteran is no longer represented by the Disabled American Veterans; and as of that date, the Veteran is now represented by the Hawaii Office of Veterans' Services.

In January 2017, the Board mailed the Veteran a letter notifying him that the VLJ who presided over the May 2013 hearing was no longer employed by the Board.  The letter notified the Veteran of his right to another hearing before a different VLJ.  In a January 2017 correspondence, the Veteran waived his right to another hearing. 

The issue of entitlement to an increased rating for nasal frontal ethmoid fracture with postoperative septoplasty, currently rated at 10 percent disabling is once again before the Board.

The issue of entitlement to service connection for sinusitis has been raised by the record and the Board will grant service connection for that disability in the first instance.  VA has a duty to investigate whether a condition that is not directly related to service is secondarily related to service when information is obtained during the processing of the claim that reasonably indicates that the cause of the condition is a disease or other disability that may be associated with service.  See DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011).  While investigating the pending claim, VA received medical evidence indicating that the Veteran also has a diagnosis of sinusitis, which was proximately due to or the result of his service-connected nasal frontal ethmoid fracture with postoperative septoplasty.  Accordingly, the issue of entitlement to service connection for sinusitis as secondary to service-connected nasal frontal ethmoid fracture with postoperative septoplasty is included in the present appeal.  See DeLisio, 25 Vet. App. at 54; 38 C.F.R. § 3.310 (a) (2016).

The issue of entitlement to an increased rating for nasal frontal ethmoid fracture with postoperative septoplasty, currently rated at 10 percent disabling, and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sinusitis is proximately due to or a result of his service-connected nasal frontal ethmoid fracture with postoperative septoplasty.





CONCLUSION OF LAW

The criteria for service connection for sinusitis, as secondary to service-connected nasal frontal ethmoid fracture with postoperative septoplasty have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary Service Connection

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.  Thus, if the Secretary determines that the causal disease or disability is, in fact, connected to service, then the claim for benefits for the condition "reasonably encompasses" a claim for that causal disease or disability, such that no additional filing is necessary to initiate a claim for benefits for the causal disease or disability.  DeLisio, 25 Vet. App. at 54.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).

As noted above, the first element of secondary service connection requires evidence of a current disorder.  In December 2016, the Veteran was diagnosed with chronic sinusitis.   See December 2016 Sinusitis/Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire (DBQ).  Thus, the Veteran has satisfied the first element of secondary service connection. 

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for nasal frontal ethmoid fracture with postoperative septoplasty.  Thus, the Veteran has satisfied the second element of secondary service connection.

Lastly, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the VA examiner, in a December 2016 medical examination report, after reviewing the electronic claims file (ECF), to include the service treatment records, the Veteran's medical records, the Veteran's lay statements, and after physically examining the Veteran, opined that the Veteran's current diagnosis of chronic sinusitis with near constant sinusitis was the result of his fractured ethmoid, which was the basis of his service-connected nasal frontal ethmoid fracture with postoperative septoplasty.  See December 2016 Sinusitis/Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ.  

The Board finds the December 2016 Sinusitis/Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ examination probative as it is based on sufficient facts and data, a product of reliable principles and methods, and applied the principles and methods reliably to the facts of this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Significantly, there is no contrary opinion.  Thus, the Veteran has satisfied the third element of secondary service connection.

Therefore, the Board finds that based on the medical evidence submitted in support of the claim, secondary service connection for sinusitis is warranted. 


ORDER

Entitlement to service connection for sinusitis, as secondary to service-connected nasal frontal ethmoid fracture with postoperative septoplasty, is granted.


REMAND

The Board finds further AOJ action on the claim of an increased rating for nasal frontal ethmoid fracture with postoperative septoplasty is necessary.

In its August 2014 Remand, the Board directed the AOJ to obtain the Veteran's medical treatment records specifically his outpatient medical treatment records from Dr. Park at the Ear Nose and Throat (ENT) Clinic in Kona, Hawaii, as identified by the Veteran in his May 2013 hearing.  Although, in its August 2014 Remand, the Board described these medical treatment records as VA medical records, it is unclear whether these medical treatment records are from treatment at a VA facility or a private facility, since both private and VA outpatient clinics are located in Kona, Hawaii. 

Upon review of the record, the Board acknowledges that the RO, on September 4, 2014, mailed the Veteran a letter, with an Authorization and Consent to Release Information form (VA Form 21-4142), requesting VA authorization to obtain any outstanding VA and non-VA medical treatment records.  There is no record of a response submitted by the Veteran to this request.  

Accordingly, to ensure VA has undertaken all necessary development action, the Board is requesting medical treatment records from Kailua-Kona, Hawaii Community-Based Outpatient Clinic, to confirm whether there are any outstanding VA treatment records.  In addition, the Board is requesting the Veteran be sent another VA Form 21-4142 form specifically requesting authorization for his outpatient medical treatment records from Dr. Park at the ENT Clinic in Kona, Hawaii.  All requests and responses must be documented in the ECF.  It should also be indicated whether any notice that was sent to the Veteran was returned as undeliverable.

In addition, while the Veteran is receiving the maximum schedular rating under Diagnostic Code 6502, relating to a deviated septum, it is possible that other symptoms about which he has complained may warrant a higher/separate rating, should the evidence show that such symptoms are due his service-connected disabilities.  As discussed above, in December 2016, the VA examiner diagnosed the Veteran with sinusitis and attributed this diagnosis to his service-connected nasal frontal ethmoid fracture with postoperative septoplasty.  Significantly, however, in this same medical examination report, the VA examiner also diagnosed the Veteran with rhinitis, but did not indicate whether the development of rhinitis was proximately due to or a result of his service-connected disability.  Thus, further clarification on that issue is necessary.  Therefore, the Board is requesting the VA examiner to provide an addendum opinion to his December 2016 Sinusitis/Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ examination report, to determine whether the Veteran's diagnosis of rhinitis was proximately due to or as a result of any of the Veteran's service connected disabilities, to include nasal frontal ethmoid fracture with postoperative septoplasty and sinusitis.

The Veteran in an April 2010 Statement in Suppport of Claim form raised the issue of entitlement to TDIU, where he discussed, inter alia, his "nose problem," which he indicated "caused a severe loss of quality of life."  He also submitted a formal application for TDIU in October 2010.  The claim was subsequently denied in a March 2013 rating decision.  The Board is required to consider all theories of entitlement to VA benefits that are either raised by the claimant or reasonably raised by the record.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Court has also held that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities."  Rice v. Shinseki, 22 Vet.App. 447, 453 (2009).  Here, TDIU is considered a part of the Veteran's claim for entitlement to an increased rating for nasal frontal ethmoid fracture with postoperative septoplasty, based on the Court's holding in Rice.  22 Vet. App. 453 (a TDIU request in which the disability is already service connected is not a separate claim for benefits but rather is part of a claim for increased compensation); 38 C.F.R. § 3.400 (2016).  Given such, the Board has jurisdiction over this claim.

Additionally, as to the TDIU claim, the Board finds that the claim of entitlement to TDIU is inextricably intertwined with the increased rating claim on appeal, and the Board will defer adjudication of the TDIU claim until the development directed on the other claim has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain, if any, outstanding VA medical records from the period from August 2014 to the present.  All records and/or responses received should be associated with the ECF.  Specifically request any outstanding treatment records from the Kailua-Kona Community-Based Outpatient Clinic.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  

2.  Send the Veteran a VA Form 21-4142 requesting authorization to obtain any and all of the Veteran's medical treatment records from Dr. Park at the ENT Clinic in Kona, Hawaii.  

In the event that the Veteran does not respond to this request, documentation should be obtained and associated with the ECF, which shows that this request was sent to the last known address.  It should also be indicated whether any request that was sent was returned as undeliverable.

3.  Return the claims file to the VA examiner who conducted the December 2016 Sinusitis/Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ examination for an addendum opinion.  The record and a copy of this Remand should be made available to the examiner.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide an addendum opinion addressing the following:

(a)  Whether it is at least as likely as not (50 percent probability or more) the Veteran's rhinitis was proximately due to or the result of any of his service-connected diseases or injuries, to include nasal frontal ethmoid fracture with postoperative septoplasty and sinusitis.  

(b)  Whether it is at least as likely as not (50 percent probability or more) that any of his service-connected diseases or injuries, to include nasal frontal ethmoid fracture with postoperative septoplasty and sinusitis, aggravated (permanently made worse) the Veteran's rhinitis.  If so, the examiner should describe the extent of aggravation with as much detail as possible.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be readjudicated by the AOJ, to include TDIU.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


